BlacKbukN, J.:
Tbis is a proceeding in mandamus to compel tbe defendant, tbe county clerk, to act as clerk for and recognize the county court of Salt Lake county, composed of G-. W. Bartch, probate judge, Harvey Hardy and John Butter and J. F. Cahoon, selectmen. Tbe defendant claims that the terms of Harvey Hardy and John Butter have expired, and they are no longer members of the county court, and that Herman Bamberger and Joseph E. Morris, along with said Bartch and Cahoon, constitute the lawful and only county court of Salt Lake county. Thé controversy arises in this way: Section 177 of the Compiled Laws of 1888 provides, among other things, “that at the general election to be held in the year 1889, and biennially thereafter, two selectmen shall be elected in each county of this Territory, whose term of office shall be two years.” In 1891, Hardy and Butter were duly elected and qualified as selectmen, and have served as selectmen since their election and qualification. In 1892, the legislature passed a law (Sess. Laws 1892, p. 27) providing (§ 1) “that on the Tuesday next after the first Monday in November, 1882, and biennially thereafter, a general election shall be held throughout the Territory for the election of territorial, county, and precinct officers, who are by law herein or may be made elective; and all such officers so elected shall qualify and enter upon the duties of their respective offices on the 1st day of January next succeeding their election, and continue in office two years, and until their successors are duly elected and qualified,” etc. Section 2: “That the official term of the present incumbent of any of the offices mentioned in the foregoing section, except county collectors (whose term shall continue to June 1, 1893), shall extend to the 1st day of January, 1893, and until their *426successors are duly elected and qualified, but not longer.” Section 5: “That all acts and parts of. acts, in so far as they provide for the holding any election to fill any of the offices mentioned in this act (other than special elections to fill vacancies), or in any manner fixing the tenure of such offices, otherwise than in this act provided, are hereby repealed.” Hardy and Butter claim they were elected under the law of 1888, and claim they are entitled to hold their offices for the term of two years, which time has not expired. Bamberger and Morris claim that the law of 1S92 abrogates the law of 1888, and that they were duly elected under the law of 1892, and were entitled on the 1st day of January, 1893, to qualify and assume the duties as' selectmen of Salt Lake county; and this suit is brought to determine whether Hardy and Butter or Bamberger and Morris are the legal selectmen of Salt Lake county.
If the law of 1892 repeals, by implication or substitution or by express words, the law of 1888, in that case Bam-berger and Morris are the legal selectmen of Salt Lake county. I think the law of 1888 is repealed by the law of 1892. '
1. When a law is passed as a substitute for a prior enactment, covering the whole subject of the former law, the former one is repealed, without expressed words. Suth. St. Const. § 143. And the law of 1892, by its very terms, covers the election of selectmen and their tenure of office.
2. Where a subsequent statute is so repugnant to a former one that the two cannot be construed reasonably together, the former one is repealed by implication. I think that these two statutes — the acts of 1888 and 1892— are so repugnant on the question of the election of.selectmen, and when their term of office shall terminate, that they cannot be construed together, and the former one is repealed. The statute of 1888 provides that two selectmen, at the general election to be held in the year 1889, and *427biennially thereafter, shall be elected, whose terms of office shall be two years. The election of selectmen under the law of 1892 shall be in November, 1892, at the general election, and they shall hold their offices for two years. These provisions are in direct conflict. Under the former law, the election is to be held in odd years; in the latter law, in even years. If the selectmen elected in 1891 hold two years under the former law, those elected under the late one cannot he installed until more than a year after they are elected. The two enactments are wholly inconsistent, and repugnant, and therefore the former one is repealed by the latter.
3. We need not resort to substitution or repeal by implication, for the act of 1892 contains a repealing clause expressly repealing the act of 1888. The repealing clause is as follows: “That all acts or parts of acts, in so far as they provide for holding elections to fill any of the offices mentioned in this act, or in any manner for fixing the tenure of such offices, otherwise than as in this act provided, are hereby repealed." All that part of the law of 1888 that provides for the election of selectmen and their ■term of office is expressly repealed. Therefore we hold that the law of 1888, that provides for the election of selectmen and their term of office is repealed; and, there being no law in existence under which Hardy and Butter can continue in office, their term of office has expired; and that Bamberger and Morris are the selectmen de jure of Salt Lake county. The peremptory writ of mandamus is denied.
ZANE, C. J., and Muran, J., concurred.